An unpub|ishec

SuPREME CouRT
oF
NEvAoA

order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

TONY LEE SMITH, No. 62523

Petitioner,

SHERIFF, CLARK COUNTY, §§ ‘   

Respondent. § § g 
ORDER DENYING PETITION

This is a proper person petition for a writ of mandamus.
Petitioner seeks an order compelling the district court to produce
exculpatory evidence. We have reviewed the documents submitted in this
matter, and without deciding upon the merits of any claims raised therein,
we decline to exercise original jurisdiction in this matter. §_e§ NRS 34.160.
Accordingly, we

ORDER the petition DENIED.

 

 1947/x  

 

"'Gibbons

helm  , J. , J.
Douglas l
cc: Tony Lee Smith

Attorney General/Carson City

Eighth District Court Clerk

l?~@l'l¢,@